Exhibit 10(y)

SETTLEMENT AND LICENSE AGREEMENT

This SETTLEMENT AND LICENSE AGREEMENT (“Agreement”), which is made as of
December 22, 2011 (the “Effective Date”), is by and between Carl Zeiss Meditec
AG, a company having a place of business at Göschwitzer Str. 51-52 07745 Jena,
Germany, Carl Zeiss Meditec, Inc., 5160 Hacienda Drive, Dublin, CA 94568
(collectively, “Zeiss”) and iCAD, Inc., 98 Spit Brook Road, Suite 100, Nashua,
NH 03062 and Xoft, Inc., a Delaware corporation (collectively, “iCAD”).

RECITALS

 

A.

Zeiss has accused iCAD of infringing of U.S. Patent Nos. 6,421,416; 5,566,221;
5,621,780; and 6,285,735 in an action pending in U.S. District Court for the
District of Delaware, designated C.A. No. 10-308-LPS-MPT (“the Action”).

 

B.

The parties desire to dismiss the Action and completely resolve their disputes
concerning the Action according to the terms and conditions and the warranties
and representations below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

 

1.

“Licensed Patents” shall mean U.S. Patent Nos. 6,421,416; 5,566,221; 5,621,780;
and 6,285,735.

 

2.

“Licensed Products” shall mean any iCAD product that (a) when manufactured,
used, sold, offered for sale, rented, leased or imported in or into the U.S.
would infringe at least one claim of aLicensed Patent, which has not expired,
and (b) either (i) had 510(k) approval in U.S. before the Effective Date,
including but not limited to the Axxent X-Ray Source, the Axxent Controller, the
Axxent Balloon Applicator, the Axxent Vaginal Applicator, and the Axxent Surface
Applicator, or (ii) is not sold or offered for sale in the U.S. prior to
January 1, 2016. If iCAD desires to develop, manufacture, use, sell, offer for
sale, rent, lease or import in or into the U.S. a product that is not a Licensed
Product and that (a) when manufactured, used, sold, offered for sale, rented,
leased or imported in or into the U.S. would infringe at least one claim of
aLicensed Patent, which has not expired, and (b) either (i) requires a new
510(k) approval or (ii) is not intended for human medical use, then iCAD shall
so notify Zeiss and provide Zeiss with documentation sufficient to evaluate the
structure, function, and operation of such product, and the parties will discuss
whether to include such product within the scope of Licensed Products, and the
terms and conditions for doing so, provided, however, that Zeiss is not required
to agree to include such product within the scope of Licensed Products.

 

3.

License. Zeiss hereby grants to iCAD an irrevocable, nonexclusive,
non-assignable (except as set forth in Section 8.6), non-sublicenseable license
under the Licensed Patents to make, use, sell, offer for sale, rent, lease or
import, in each case only in or into the U.S., Licensed Products, and to include
Licensed Products in supply and service contracts.



--------------------------------------------------------------------------------

4.

Dismissal. The parties shall dismiss, with prejudice, the Action by filing on or
before December 30, 2011, Stipulations of Dismissal (With Prejudice). Each party
is to bear its own costs and fees in connection with the Action.

 

5.

Releases And Covenants Not To Sue.

iCAD and its affiliated entities hereby voluntarily and irrevocably release
Zeiss and its predecessors, successors, assigns, attorneys, insurers, agents,
subcontractors, officers, directors, shareholders, employees, subsidiaries,
customers, licensees, distributors, end users, and affiliates of and from, and
covenant not to sue such entities for, any and all rights, claims, debts,
liabilities, demands, obligations, promises, damages, causes of action and
claims for relief of any kind, manner, nature and description, known or unknown,
which iCAD has, may have had, might have asserted, may now have or assert, or
may hereafter have or assert against concerning the Licensed Patents and/or the
Action.

iCAD and its affiliated entities further hereby represent and warrant that all
previous shareholders of Xoft, Inc., voluntarily and irrevocably release Zeiss
and its predecessors, successors, assigns, attorneys, insurers, agents,
subcontractors, officers, directors, shareholders, employees, subsidiaries,
customers, licensees, distributors, end users, and affiliates of and from, and
covenant not to sue such entities for, any and all rights, claims, debts,
liabilities, demands, obligations, promises, damages, causes of action and
claims for relief of any kind, manner, nature and description, known or unknown,
which such shareholders have, may have had, might have asserted, may now have or
assert, or may hereafter have or assert against concerning the Licensed Patents
and/or the Action, and iCAD further agrees to indemnify such entities against
all such claims.

Upon receipt of all royalties due under this Agreement, Zeiss voluntarily and
irrevocably releases iCAD and its predecessors, successors, assigns, attorneys,
insurers, agents, subcontractors, officers, directors, shareholders, employees,
subsidiaries, and affiliates of and from, and covenants not to sue such entities
for, any and all rights, claims, debts, liabilities, demands, obligations,
promises, damages, causes of action and claims for relief of any kind, manner,
nature and description, known or unknown, which Zeiss has, may have had, might
have asserted, may now have or assert, or may hereafter have or assert in
connection with the Licensed Patents and/or the Action.

Zeiss and iCAD each expressly waive any statute, legal doctrine, or other
similar limitation upon the effect of general releases, including without
limitation, California Civil Code Section § 1542, which states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO THE CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

 

6.

Royalties. In full settlement of all claims of Zeiss against ICAD in the Action,
and in consideration of the licenses, releases, and waivers in this Agreement,
iCAD agrees to pay Zeiss the total sum of two million five hundred thousand U.S.
dollars ($2,500,000), on the following payment schedule:

January 31, 2012: Two hundred fifty thousand U.S. dollars ($250,000)

April 30, 2012: Two hundred fifty thousand U.S. dollars ($250,000)

July 30, 2012: Two hundred fifty thousand U.S. dollars ($250,000)

September 30, 2012: Two hundred fifty thousand U.S. dollars ($250,000)

June 30, 2013: Five hundred thousand U.S. dollars ($500,000)

June 30, 2015: Five hundred thousand U.S. dollars ($500,000)

June 30, 2017: Five hundred thousand U.S. dollars ($500,000)



--------------------------------------------------------------------------------

Payments shall be by wire transfer into the following account:

Carl Zeiss Meditec AG

Deutsche Bank Jena

Bank Identification Code: 82070000

Account No.: 624536900

IBAN: DE 90 8207 0000 0624 5369 00

SWIFT: DEUTDE8EXXX

 

7.

Term. This Agreement shall terminate (a) immediately if iCAD materially breaches
the Agreement; (b) immediately if iCAD or affiliated company or person or
previous stockholder of Xoft, Inc. either (i) challenges or assists or abets the
challenge to patentability, validity, or enforceability of any Licensed Patent
or (ii) files any suit against Zeiss or any affiliated Zeiss entity related to
any Licensed Patent; (c) upon expiration of a thirty (30) day cure period
following written notice by Zeiss to Xoft of any non-material breach of the
Agreement, including non-payment of any money due under this Agreement; or
(d) upon expiration of the last to expire of the Licensed Patents.

 

8.

Miscellaneous.

 

  8.1

Confidentiality. The mere existence of this Agreement (including the
identification of the parties and the Licensed Patents) is not confidential.
However, neither party may issue a press release or otherwise affirmatively
attempt to publicize the terms or existence of this settlement. The parties
agree not to disclose the terms and conditions of this Agreement except (a) as
may be required by law (including without limitation documents for SEC reporting
requirements), (b) during the course of litigation so long as the disclosure of
such terms and conditions are restricted in the same manner as is the
confidential information of the litigating party; (c) in confidence to the
professional legal and financial counsel representing such party; (d) in
confidence to any party covered by the releases, licenses, or covenants granted
herein; or (e) as agreed by the parties.

 

  8.2.

Mutual Representations and Warranties. Each party and each person signing this
Agreement on behalf of a party represents and warrants to the other that:

 

  (a)

Such party has not entered this Agreement in reliance upon any promise,
inducement, agreement, statement, or representation other than those contained
in this Agreement.

 

  (b)

Such party has the full right and power to enter into this Agreement, and the
person executing this Agreement has the full right and authority to enter into
this Agreement on behalf of such party and the full right and authority to bind
such party to the terms and obligations of this Agreement.

 

  8.3.

Notices. All notices and requests which are required or permitted to be given in
connection with this Agreement shall be deemed given as of the day they are
received either by messenger, delivery service, or in the United States of
America mails, postage prepaid, certified or registered, return receipt
requested, and addressed as follows, or to such other address as the party to
receive the notice or request so designates by written notice to the other:



--------------------------------------------------------------------------------

To Carl Zeiss Meditec AG:

Carl Zeiss Meditec AG

c/o Carl Zeiss AG

Stefan Brandstetter

Carl-Zeiss-Strasse 22

73447 Oberkochen

Germany

To Carl Zeiss Meditec, Inc:

Carl Zeiss Meditec, Inc.,

Ralf Kuschnereit

5160 Hacienda Drive

Dublin, CA 94568

USA

To ICAD:

iCAD, Inc.

Kevin Burns

98 Spit Brook Road, Suite 100

Nashua, NH 03062

USA

 

  8.4.

Governing Law. This Agreement shall be construed and controlled by the internal
laws of the State of Delaware (excluding conflict of laws principles) and
applicable federal laws, and each party consents to exclusive jurisdiction and
venue in the federal courts sitting in the state of Delaware, unless no federal
subject matter jurisdiction exists, in which case each party consents to
exclusive jurisdiction and venue in Delaware Chancery Court. Each party waives
all defenses of lack of personal jurisdiction and forum non conveniens. Process
may be served on either party in the manner authorized by applicable law or
court rule.

 

  8.5.

Costs. Each party shall bear his or its own costs, expenses and attorneys’ fees
incurred in connection with the Action, the making of this Agreement, and his or
its performance under this Agreement. Each party expressly waives any claim of
costs and attorneys’ fees from or against the other party, including, without
limitation, any attorneys’ fees or costs that may already have been awarded in
the Action.

 

  8.6.

Assignment. iCAD may not assign this Agreement except in case of sale or
transfer of substantially all of iCAD’s assets applicable to the Licensed
Products, and the acquiring entity assumes all of iCAD’s rights and obligations
under this Agreement, and iCAD retains all applicable obligations under the
Agreement.

 

  8.7.

Successors and Assigns. The terms, covenants, conditions, provisions and
benefits of this Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns.

 

  8.8.

No Construction Against Drafter. This Agreement results from negotiations
between the parties and their respective legal counsel, and each party
acknowledges that he or it has had the opportunity to negotiate modifications to
the language of this Agreement. Accordingly, each party agrees that in any
dispute regarding the interpretation or construction of this Agreement, no
statutory, common law or other presumption shall operate in favor of or against
any party hereto by virtue of his or its role in drafting or not drafting the
terms and conditions set forth herein.



--------------------------------------------------------------------------------

  8.9.

Captions. Captions or headings used in this Agreement are for the convenience of
the parties only, and shall not be considered part of this Agreement or used to
construe the terms of this Agreement.

 

  8.10.

Construction. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, invalid or unenforceable or otherwise in
conflict with law, and the remaining provisions shall remain in full force and
effect. If any provisions of this Agreement are deemed not enforceable, they
shall be deemed modified to the extent necessary to make them enforceable.

 

  8.11.

Counterparts. This Agreement may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Execution of this Agreement may be
accomplished by signing this Agreement and transmitting the signature page to
opposing counsel by facsimile or email.

 

  8.12.

Waiver. No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver unless expressly stated in writing by
the party making the waiver. No waiver of any provision shall be binding in any
event unless executed in writing by the party making the waiver.

 

  8.13.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof, and supersedes all prior and
contemporaneous written or oral agreements or communications as to such subject
matter, all of which are merged and fully integrated into this Agreement. It
shall not be modified except by a written agreement dated subsequent to the date
of this Agreement and signed on behalf of Zeiss and ICAD by their respective
duly authorized representatives.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be made and
executed by duly authorized representatives as of the Effective Date.

 

Carl Zeiss Meditec AG

  

Carl Zeiss Meditec, Inc

  

iCAD, Inc.

By______________________

  

By______________________

  

By______________________

Name (print): _____________

  

Name (print): _____________

  

Name (print): _____________

Title: ____________________

  

Title: ____________________

  

Title: ____________________

     

By________________________

     

Name (print):_________________

     

Title:________________________

     

 